Citation Nr: 0712298	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  02-14 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to eligibility for VA health care under United 
States Code Title 38, Chapter 17.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1975. He served in Vietnam and was awarded the Combat Action 
Ribbon.  His DD Form 214 reflects that he has been credited 
with 1 year, 8 months, and 27 days of active service; that 
there was 4 years, 11 months and 8 days of "time lost"; that 
he was separated from service for the good of the service by 
reason of a willful and persistent unauthorized absence; and 
that his character of service was under conditions other than 
honorable.

An administrative decision rendered by the RO in June 1992 
held that the veteran's discharge for the period from July 
24, 1968 to March 23, 1975 was considered to be a bar to all 
VA benefits under the provisions of VAR 1012(c)(6) and 
38 U.S.C. § 3103(a), and that he was not entitled to health 
care benefits under Chapter 17 of Title 38 of the United 
States Code for any disability determined to be service 
connected during his period of service.  

The veteran was notified of the June 1992 decision, and of 
his procedural and appellate rights, by means of a letter 
dated July 10, 1992. The RO decision was not appealed, and it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2006).  

On November 4, 1999 the RO advised the veteran that it was 
continuing its previous decision; he was again advised of 
appellate rights and procedures.  That decision was not 
appealed and became final.

In June 2001, the RO received the veteran's request to reopen 
his claim to establish entitlement to VA health care under 
Chapter 17 of United States Code Title 38.  By means of a 
July 2001 letter, the RO declined to reopen his claim.  The 
veteran disagreed with that determination and initiated this 
appeal, which was perfected with the timely submission of his 
substantive appeal (VA Form 9) in October 2002.

The veteran testified before the undersigned at a personal 
hearing held by means of video teleconferencing in December 
2003.  The transcript of the hearing is associated with the 
veteran's claims folder.

This matter was previously before the Board in May 2004, at 
that time the Board found that the veteran had presented new 
and material evidence sufficient to reopen his previously 
denied claim of entitlement to VA health care under Chapter 
17 of the United States Code Title 38.  The claim was 
remanded to the Agency of Original Jurisdiction (AOJ) via the 
VA Appeals Management Center (AMC) for additional evidentiary 
development.

In an April 2005 Supplemental Statement of the Case (SSOC), 
the AOJ continued to deny the veteran's claim.  In April 
2006, the Board again remanded the case for additional 
development.  That development has been completed (to the 
extent possible, based upon the veteran's lack of 
cooperation, as will be described below).  In December 2006, 
the AOJ issued a SSOC which once again denied the veteran's 
claim.  The claims folder is again before the Board.  


FINDINGS OF FACT

1.  The veteran has not communicated with VA since December 
13, 2004.  

2.  The veteran has failed to report for two scheduled VA 
examinations.  

3.  The veteran has abandoned his claim of entitlement to 
eligibility for VA health care under Chapter 17 of the United 
States Code Title 38.


CONCLUSION OF LAW

Due to the veteran's abandonment of his claim, the claim for 
entitlement to eligibility for VA health care under Chapter 
17 of the United States Code Title 38 is dismissed.  38 
C.F.R. § 3.158 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to VA medical treatment.  In 
the interest of clarity, the Board will first discuss certain 
preliminary matters. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be discussed in greater detail below, the veteran has 
not been heard from since December 2004, when he wrote to 
advise VA of a change in his address.  He appears to be 
homeless and has significant mental illness and substance 
abuse problems.  The Board is denying his claim because it 
has been abandoned.  
See 38 C.F.R. § 3.158 (2006).  Under such circumstances, the 
VCAA is inoperative.  See Manning v. Principi, 16 Vet. App. 
534, 542- 3, and cases cited therein. [the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

In any event, for reasons expressed immediately below the 
Board concludes that the RO duly complied with the provisions 
of the VCAA, to the extent that it could given the veteran's 
lack of cooperation.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide in 
the alternative]. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in a May 2004 letter. 
Specifically, the May 2004 letter detailed the evidentiary 
requirements for a successful claim of establishment of 
entitlement to VA health care under Chapter 17.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated May 
25, 2004.   This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that if he wished VA to 
obtain records on his behalf, he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them and also specifically 
informed him of the elements which make up a successful claim 
of entitlement to service connection.  
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "If there is any other evidence of 
information that you think will support your claim, please 
let us know.  If you any evidence in your possession that 
pertains to your claim please send it to us" The veteran was 
further advised that he also had the right to the Board 
believes that this request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, in September 2006, the veteran was provided a letter 
which specifically addressed the notice requirements set out 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to the 
part of the RO to assist the veteran in obtaining evidence 
necessary to substantiate his claim. Any meaningful inquiry 
into the veteran's claim has, however, been thwarted by the 
veteran's lack of cooperation.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006). 

During the course of this appeal, the RO referred the veteran 
for a VA medical examination in September 2004, the veteran 
did not report.  The Board remanded the claim to see if an 
opinion could be obtained without an examination of the 
veteran.  In September 2006, a VA psychiatrist advised that 
in order to render a medical opinion on the veteran's mental 
state at the time of his separation from service that an 
examination would be required.  The RO scheduled an 
examination in September 2006.  The veteran once again failed 
to report.  

The Board has of course considered whether an additional 
remand would be required given the facts and circumstances 
presented here.  For reasons explained immediately below, the 
Board believes that further development of the evidence would 
be futile.  

In September 2004, the RO requested that the veteran report 
for a VA medical examination.  In that request the RO 
specified to the veteran the potential adverse consequences 
to his claim in the event of his failure to report.  VA sent 
follow up letters in August 2005, April 2006, September 2006 
and December 2006; nothing has been heard from the veteran 
since December 2004.

Given the veteran's failure to respond to any correspondence 
from VA since October 2004 and his failure to appear at the 
RO for examinations in September 2004 and September 2006, it 
appears that the veteran has made himself unavailable to VA. 
Indeed, his present whereabouts are unknown.  

It appears that the veteran's living situation is unstable at 
best.  According to the veteran's representative he is 
homeless and therefore may be living in the streets.   This, 
however, does not absolve him of the obligation to keep VA 
apprised of his whereabouts.  To the extent that the veteran 
may have a new addresses but has not informed VA, it is well-
established that it is the claimant's responsibility to keep 
VA advised of his whereabouts in order to facilitate the 
conduct of medical inquiry.  If he does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to develop this claim 
rests with the veteran himself.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this regard, the 
Board notes that the veteran has had no contact with VA since 
November 2004, a period of over two years.  He has failed to 
respond to two letters during that time which have 
specifically requested action or information from him.

In short, VA has fulfilled its duty to assist, under the 
circumstances here presented.

Pertinent Law and Regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received. 38 C.F.R. § 3.158(a) (2006).

The provisions of 38 C.F.R. § 3.1(q) (2006) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Analysis

The veteran had been seeking entitlement to eligibility for 
VA health care under Chapter 17 of the United States Code 
Title 38.  His current claim was filed in June 2001.  From 
that time until December 2004, the veteran aggressively 
pursued his claim, appearing for a hearing with the 
undersigned Veterans Law Judge, providing releases for 
numerous private treatment facilities and soliciting numerous 
lay statements in support of his claim.  Since December 2004, 
the veteran has failed to appear for VA examinations and has 
not responded to requests for additional information from VA.  

The veteran's cooperation is essential.  As was detailed in 
previous Board remands, and in the Introduction above, the 
veteran was denied entitlement to VA medical treatment 
because of his less than honorable discharge, which was based 
on extensive AWOLs.  For his part, the veteran has contended 
that these AWOLs were not the product of misconduct but 
rather were due to severe mental illness.  
The Board's remands were calculated to elicit a medical 
opinion as to the veteran's mental capacity while he was 
AWOL.  See 38 C.F.R. § 3.12(b) (2006).  

The Board has detailed VA's inability to locate the veteran 
above.  A review of the claims folder reveals that the 
veteran failed to report  for a VA examination in September 
2004 and again in September 2006.  He has not contacted the 
RO since December 2004, when he wrote to advise that (for the 
second time in three weeks) he had a new address.  He has not 
submitted any additional written communication concerning his 
claim since providing that address in December 2004.   It 
appears that the veteran's whereabouts are unknown since 
December 2004.

Prior to the latest examination request, pursuant to the 
Board's April 2006 remand, the veteran was specifically 
advised of the potential consequences for his failure to 
report for a VA examination and was also specifically advised 
of his responsibility to keep VA apprised of his current 
address of record.   

The veteran again failed to respond.  

It is plain from the record that the RO made exhaustive 
efforts to locate the veteran. There is not of record any 
correspondence or report of contact from the veteran which 
would directly explain the lack of response to requests.  It 
appears from the record that the veteran's representative has 
also lost contact with him.

The Board acknowledges that the veteran suffers from serious 
chemical dependency and mental illness.  In March 2006, he 
was described by his representative as homeless and was noted 
to be in "poor mental health" and suffering from alcohol 
abuse.  However, there is no reason which is apparent on the 
record that the veteran could not have provided any updated 
or additional address to VA and/or his representative.  The 
veteran's conduct prior to December 2004 makes it clear that 
he was aware of the need to provide an updated address when 
he moved and further that he was, despite his limitations, 
able to do so if he so chose.  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
Supreme Court had held that everyone dealing with the 
Government was charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The Court found 
that even though the veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  Here, 
in light of the Board's remand and the RO's specific 
instructions, the veteran was plainly on notice of the 
necessity of his appearance for a VA examination and of 
further evidence.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  
The responsibility that the evidentiary record be developed 
to its fullest possible is not, however, unilateral.  As 
noted above, the veteran must cooperate in this development, 
and his failure to cooperate may precipitate action adverse 
to the interests of his claim.

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran was fully apprised by the RO of the consequences 
of his failure to respond to VA's requests for additional 
information.  See, in particular, the September 16, 2004 
letter from the RO to the veteran.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has abandoned his claim. The 
appeal is therefore dismissed.


ORDER

The veteran's claim of entitlement to eligibility for VA 
health care under Chapter 17 of the United States Code Title 
38 is deemed to have been abandoned and is dismissed.




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


